There is no doubt that plaintiff suffered an occupational injury for which defendant should make compensation. There is no question either that the evidence establishes liability upon the ground of negligence. But there is a serious one whether defendant is legally liable for all the harm that has come to plaintiff since the accident. His case was tried and went to the jury upon the theory that he had become a physical and mental wreck. His mental condition *Page 102 
had gone to the point where, according to his own witnesses, he is a paranoiac, hopelessly so. I question whether, to that extent, the evidence, taken as a whole and properly weighed, warrants a recovery.
The medical testimony for plaintiff is fairly illustrated by that of Dr. Rees, who says that the original accident "disabled in a large measure his right leg and caused pain and suffering and some disability" and that "with the continuation of being up and about in spite of that injury, with the necessity, as he did, of continuing at work, with the abnormal physical fatigue that would result from that, and his suffering with the exposure of the weather, being in midwinter" led to his present condition. That testimony must include, implicitly, as one of the misfortunes that came to plaintiff after the accident an attack of flu. To the infection resulting from that the doctors who testified for defendant ascribe the neuritis which was the principal ailment from which plaintiff was suffering at the time of the trial. There was nothing then much wrong with the right leg. The left leg was the member principally attacked by the neuritis, and plaintiff's condition is mainly attributable, all the doctors agree, to that neuritis. I have extreme difficulty, even on the basis of the medical testimony for plaintiff, in justifying the jury's conclusion thatall of plaintiff's unfortunate condition at the time of the trial was attributable to the accident to his right leg.
But putting that question aside, there is, from the standpoint of this decision as a precedent, a much more serious one. It has to do with the contract of settlement which is avoided by the jury's verdict. Plaintiff's story, to the effect that the $500 received for the release was understood by him to be a mere loan, is clearly an after-thought, a defense "framed" after others had come to his assistance. If it had been a loan and he had so understood it at the time, there was no occasion for any delay in cashing his check. So that delay works even more against plaintiff's theory than it does for it.
The release was accompanied by the usual duplicate voucher and contained this statement:
"I fully understand that I can make no further claim against the company even though my injuries may be more serious or different *Page 103 
than I now know or understand them to be and that the sum of Five Hundred dollars is all I am to receive."
It was signed by plaintiff in the presence of his nurse and Howe, defendant's claim agent. Indorsed on the release in the handwriting of Marie Ostrom, one of plaintiff's nurses, is this statement:
"I have read this release to Frank Christmann and he says he fully understands he can make no further claim against the company even though his injuries may be more serious or different than he now knows or understands them to be and that the sum of five hundred dollars is all he is to receive."
That was signed not only by Miss Ostrom but also and again by plaintiff himself. It is confirmed by the testimony of Miss Ostrom. She testified directly and circumstantially to the transaction as she had recorded it in her own handwriting. Her testimony was not denied by plaintiff.
There was another witness of the transaction — one Baldwin, himself a railroad man, then a patient in the hospital and occupying the second bed from plaintiff's, who, he says, was at the time "sitting up on a chair right along beside" his bed. He says there was no talk at all of a loan but only "about a settlement." He says that he heard Miss Ostrom "read the paper over twice to Mr. Christmann, and when she read it over the second time Mr. Howe asked him if he understood it when she gets through reading it" and Christmann replied that he did "the last time she read it." Thereafter, Mr. Baldwin testifies, plaintiff showed him the draft and "said he wondered if there was any way he could get more money if he didn't cash it. * * * He thought he might get more money if he didn't cash that draft."
The case shows plainly enough that plaintiff has been quite successful in finding a way of getting more money. And it is against the method, successfully adopted, that I protest. Of course and on general ethical principles many releases procured from injured people should be avoided. But the fact remains that they are contracts and when fairly and honestly entered into should not be lightly set aside. Courts give no aid to the cause of justice when *Page 104 
they permit them to be escaped on such flimsy and utterly transparent ground as that upon which plaintiff's case stands. Taking the evidence as a whole, I think it falls short as matter of law of the amount and kind of proof required to avoid a written contract. If releases may be so easily avoided, other written contracts must be escapable in the same manner. Should they become so, there will be little or no assurance attending their obligation.